OPINION — AG — ** AUTOMATIC SPRINKLER SYSTEM — REPAIR — PLUMBER ** PURSUANT TO 59 O.S. 1017 [59-1017](D) THE LOCATION OF A BACKFLOW PREVENTER IN AN AUTOMATIC SPRINKLER SYSTEM IS 'NOT' NECESSARILY, AS A MATTER OF LAW, THE POINT WHEREIN THE WATER BEGINS TO BE USED EXCLUSIVELY FOR THE SYSTEM. TO THE EXTENT THAT PREVIOUS OPINION 67-348 IS INCONSISTENT WITH THE OPINION, OPINION NO. 67-348 WITH HEREBY WITHDRAWN AND OVERRULED. (PLUMBING LICENSING ACT, PROFESSIONS, STANDPIPES, PIPING SYSTEMS) CITE: OPINION NO. 67-348, 59 O.S. 1017 [59-1017], 59 O.S. 1017 [59-1017](D), 59 O.S. 1017 [59-1017](E) (PATRICIA REDD DEMPS)